DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 30 September 2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 September 2022.
The requirement is still deemed proper and is therefore made FINAL.
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/617,798, filed 27 November 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. However, this application is not a divisional because it does not claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,141,953. Although the claims at issue are not identical, they are not patentably distinct from each other. All claimed features in the instant claims are anticipated by those of Claim 6 of the conflicting patent because they fully encompass those of Claim 6 or relate to ranges that overlap and are rendered obvious by those of Claim 6. The range of pore area claimed in Claim 2 of the instant applicant is rendered obvious by the suggested range of Claim 6 of the conflicting patent.  The range of Fe amount claimed in Claim 5 of the instant application is rendered obvious by the suggested range of Claim 6 of the conflicting patent.
Claims 1, 2, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/298,782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. All claimed features in the instant claims are anticipated by those of Claim 7 of the conflicting application because they fully encompass those of Claim 7 or relate to ranges that overlap and are rendered obvious by those of Claim 7. The range of pore area claimed in Claim 7 of the conflicting application includes the ranges of Claims 1 and 2 of instant application, thereby rendering obvious those claims. See MPEP 2144.05. The amount of Cr in Claim 7 of the conflicting application overlaps with range of one of alternatives in Claim 1 of the instant application, thereby rendering it obvious. Regarding Claim 6 of the instant application, the various ingredient amounts overlap identically or partially with those of Claim 7, and so Claim 7 renders obvious Claim 6 of the instant application. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by “a surface layer portion”. The Specification provides a specific definition for the terminology but it is unclear whether it limits the claims. See, for example, Specification (paragraph 39). It is unclear whether “surface” in the phrase “surface layer portion” necessarily refers to the outer surface of the plated layer or whether it could refer to the surface of the article or of the base steel sheet.
Regarding Claim 1, it is unclear what it means when the composition of the base steel “further comprises”. It is unclear what is meant by the “further” aspect. “Further” to what?
Regarding Claim 1, it is unclear what is meant by the phrase “a sum of one or more selected from a group consisting of”. What does a “sum” of “one or more” mean? Does it mean, for example, as relates to Cr, Mo, and W, that these may be present individually or, when more than one is present, in total in the range from 0.01 to 4.0%?
Regarding Claim 6, it is unclear whether the amounts of P, S, and N can be zero or whether they must be finite in the claimed respective ranges.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oh KR 101696121 B. Oh teaches steel being claimed (Table 1) that is coated with Al-9Si-2.5Fe plating layer (pages 16 and 20) that is then diffused to obtain surface portions having greater than 50 % wt. Fe, including Layer (III) (Table 6: A-4, A-6, A-10; Table 10). Oh recognizes there are voids, but does not specify a void areal ratio. See Oh (page 17). Applicant teaches plating with comparable coating on comparable steel sheet and teaches such coatings when there is 50 % or more Fe lead to pore levels being claimed. Applicant teaches that the diffusion of Fe into the plating layer leads to void formation. See Specification (paragraphs 45, 46, 109, 111, 118, 121, and 124). Thus, it would be expected that the claimed coatings and those of Oh are the same or substantially the same.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsuda et al. USPN 5,356,724. Tsuda teaches steel plate optionally coated with Al-Mn plating and coated with Al-Mn-oxide layer, wherein oxide layer has pores. Thus, surface plating oxide layer has pores, but Tsuda does not expressly teach an areal ratio of a surface layer. Tsuda teaches that average pore is 0.08 microns and that there are 1E+10 pores per square centimeter. See Tsuda (Figure 1(a) and (b); Table 1, including Example 3). The pore areal ratio would be estimated at 0.48 (48 %) [(3.14/4)((8E-6)^2)*1E+10]. Thus, it would be expected that the claimed coatings and those of Tsuda are the same or substantially the same.
Claim Rejections - 35 USC § 103
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 101696121 B. Oh teaches steel being claimed (Table 1) that is coated with Al-9Si-2.5Fe plating layer (pages 16 and 20) that is then diffused to obtain surface portions having greater than 50 % wt. Fe including Layer (III) (Table 6: A-4, A-6, A-10; Table 10). Oh recognizes there are voids, but does not specify a void areal ratio. See Oh (page 17). Oh recognizes optimizing amount of Fe in the plating layer, including in Layer (III), which is surface layer and which optimization would be expected to lead to surface amounts of ca. 55 wt. % as per Oh. It would have been obvious to one of ordinary skill in the art at the time of filing to vary the amount of Fe in the surface layer (including Layer (III) to amounts of ca. 55 to 60 wt. % since Oh teaches that such layers are effective. Applicant teaches plating with comparable coating on comparable steel sheet and teaches such coatings when there is 50 % or more Fe lead to pore levels being claimed. Applicant teaches that the diffusion of Fe into the plating layer leads to void formation. See Specification (paragraphs 45, 46, 109, 111, 118, 121, and 124). Thus, it would be expected that the claimed coatings and those of Oh are the same or substantially the same.



Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi JP 09-028582 in view of Oh KR 101696121 B. Hiroshi teaches gas cooker case (40) formed of aluminum plated steel that is formed (bottom of page 3) and then heat treated so as to develop aluminum/iron alloy layer that is porous (2, 3; Figure 3). Hiroshi teaches that Fe2Al5 forms in the applied aluminum layer (paragraph 15). This alloy has iron weight content of ca. 2x56/(2x56+5x23) = 49%. As seen in Figures 4 and 5, roughly half of the deposited aluminum layer thickness is occupied by pores that occupy more than 15 % of area of porous region. Hiroshi suggests that deposited aluminum layer can be 20 microns (paragraph 13). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a 20 micron aluminum layer since Hiroshi teaches that this thickness is preferred. It would be expected that approximately the top half portion (at ca. 10 microns) of the layer would be porous with a resulting porosity in excess of 10 % and in excess of 15 % by area as evidenced by Figures 3 and 4. It would be expected that Fe2Al5 alloy would be formed in the heat treated aluminum layer with a Fe content of ca. 49 % by weight. Hiroshi does not teach claimed steel compositions of Claims 1 and 6, although Hiroshi does teach using aluminum plated steel having steel that can be effectively press formed (paragraph 12). Oh teaches steel being claimed (Table 1; Table 8, Steel C) that is coated with Al-9Si-2.5Fe plating layer (pages 16 and 20) that is then diffused to obtain surface portions having Fe/Al alloy layer (Table 6: A-4, A-6, A-10; Table 10). Oh recognizes there are voids, but does not specify a void areal ratio. See Oh (page 17). Oh teaches that Oh’s steel is favorable for press-forming (Abstract; Claims; and page 7). It would have been obvious to one of ordinary skill in the art at the time of filing to use effective steel for press-forming as suggested by Hiroshi and thus to use known steel having good press-forming characteristics, including that taught by Oh. In doing so, steels of Claims 1 and 6 are rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
15 December 2022